Graves, C. J.
We have given, as it was our duty, as much consideration to this case as the time allowed us has permitted, and it remains to explain with brevity the result reached.
It seems that the police authorities at Detroit were led to believe that a murder had been committed in the city and that grounds existed for inquiring whether the petitioner ought not to be held for trial as a party to the crime.
Under these circumstances he was proceeded against for the purpose of such preliminary examination, and we are of opinion that the authority of the police justice attached and has not been lost. The investigation was set on foot and while still pending the application by habeas corpus came before the court, to the end that the examination may be at once terminated and further inquiry prevented. The investigation before the police justice was not set on foot to try the petitioner. It is a simple inquiry to find out according to due course of law whether the supposed crime has been committed, and if so whether there are facts to warrant putting him on trial for it — in other words whether such facts exist as would justify going beyond this simple investigation.
It is a matter of extreme delicacy for a superior court to intervene by habeas corptos for the purpose of stopping such an inquiry. The substantial position taken by the petitioner is: 1st, that there are not facts enough to show *632that any crime has been committed; and 2d, that there are not circumstances enough, if there are any, to touch the petitioner.
Suppose this to be so, is it proper for this Court to interpose its power and stop the investigation instituted for the very purpose of finding out whether the crime suspected has been committed, and if so whether there is sufficient ground for holding the petitioner to answer before a jury? It seems to the Court not. To deny inquiry is to hinder the discovery of such facts as lawful inquiry is alone competent to reveal, and it is not correct — not a fit exercise of jurisdiction — -to interpose merely because in the progress of the inquiry, and before it is finished, the purpose is yet unaccomplished, and it is not yet ascertained that any crime has been committed or that there is any ground for holding the petitioner.
Now if a great crime has been committed, or the community believes that one has been committed, it is natural and reasonable that .the public should be stirred and be active and earnest in the effort to find out the truth, and in searching out the criminal if criminality appear. It would be a reflection upon the morals and civilization of a community, if it should be found under such circumstances cold, callous and indifferent. Such an occasion, however, is just that when the imperial majesty of the law should have entire sway, and fully assert itself; not simply to vindicate public justice, but also to guard and protect the rights of the accused. At such a time the Constitution throws its protection around him, and at such a time the benevolent principles of the common law raise presumptions in his favor. Indeed these things belong to the very genius of our system.
In the present case we have not discovered any fair or reasonable ground for denying bail. If any facts exist which bear against it they have not been disclosed, and nothing has been produced on this inquiry implying any necessity for the delay which is occurring in carrying on the examination. "We cannot help thinking that if circumstances *633existed which favored such delay it would have been proper to have conveyed the fact to the Court. On the whole, so far as the Court has been able to find out from the proceedings here, there is no reason for delay or for refusing to let the petitioner to bail as the examination progresses, and the propriety of allowing bail from time to time will depend upon the facts developed. A person accused of crime is not to be delayed in his examination for the mere convenience or personal accommodation of the officers of the law. His rights are to be considered and respected. He is not presumed to be guilty because he is under arrest. The presumption is the other way.
The result of the hearing is that the petitioner must be remanded.
Campbell, J.
There is only one point on which I desire to say a word. I agree in the main with the views announced by the Chief Justice, but I think it is well settled at common law that when a verdict found in a civil case determines on a proper issue that such a felony has been committed there is such probable cause as deprives a party of a right to demand bail on an examination, and would be of considerable force in determining whether it should be allowed him at all.
Cooley, J.
The verdict in the civil case which the police justice returns, has no bearing in this case, for the very obvious reason that it might have been rendered, not only without any belief in the petitioner’s guilt, but without even any present suspicion of his guilt. It was only necessary for the jury to find that defendant was excused in making the publication; and they might have reached that conclusion on their view of the privileges of the press, even though the evidence on the trial had in their opinion cleared up the grounds of suspicion on which the article complained of was published.
Marston, J.
I am not prepared to say that the verdict could have been taken into consideration by the magistrate. *634When a homicide has been committed every good citizen should assist in endeavoring to discover the perpetrator thereof; and when no person is able to make a positive complaint, it becomes the clear duty of the prosecuting attorney to make a written complaint on information and belief. This sets the magistrate in motion; he thereupon issues subpoenas, brings witnesses before him and examines them on oath, and if upon such examination it appears that a crime has been committed, and the evidence fairly tends-to connect certain persons therewith, it is then his duty to-issue his - warrant for their arrest. This course has been substantially pursued in the present case, and without saying-how far this court upon habeas corpus could go into an examination of such expa/rte showing, — if in writing, — it is sufficient to say that the depositions have not been returned in this case, — only the tendency thereof, — and I should be reluctant indeed upon such a return to say the magistrate; did not have probable cause for issuing his warrant.
Where the respondent is not admitted to bail, either because the offence is not bailable, or he is unable to procure bail, there should be no delay on the part of the prosecution in proceeding with the examination, except such as may be necessary to procure the attendance of witnesses. The Constitution gives him the right of a speedy trial, and this, in my opinion covers, also, the examination. This right is superior to any question of the mere convenience .of public officers, and the investigation should commence at once unless the accused asks for delay. In this case I think the delay was unreasonable.
Mr. Oonely, for the petitioner. I understand the court advises that the respondent be admitted to bail on proper application.
The Chief Justice. We see no reason, in anything | which has appeared on this hearing, why he should not be admitted to bail.
Marston, J.
If bail is given in a case of this kind it does not follow that it is to continue in force during- the *635entire investigation. The facts developed may show that the respondent should not be allowed to continue on bail.
The Chief Justice. Suppose the facts should tend to show guilt, it would present a very different question from any that has been presented here.
It is ordered that the writ he denied.